DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a CON of 15/153,099 05/12/2016 PAT 10590337
15/153,099 has PRO 62/160,649 05/13/2015.

Election/Restrictions
4.         Applicant's election with traverse of Group II, claims 25-27, 39, 45-46 and species sand in the reply filed on 06/03/21 is acknowledged. The traversal is on the ground(s) that “the Group IV should be examined along with Group II because the Examiner has classified both Group II and IV in the same art group C09K8/805 and there would be not an undue burden for examination. Additionally, Group IV encompasses claims 62 and 64-69, which depend from claim 25, the independent claim in Gp II. Therefore, Applicant respectfully asserts that Group II also encompasses claims 62 and 64 69. Accordingly, claims 62 and 64-69 should also be examined.” 

Scope of the Elected Invention
5.         Claims 1-4, 17-18, 22, 25-27, 39, 45-46, 53-54, 62, 64-69 are pending in this application.  Claims 1-4, 17-18, 22, 53-54, 62, 64-69  are directed to the non-elected invention. Accordingly, claims 1-4, 17-18, 22, 53-54, 62, 64-69  are withdrawn from further consideration by the examiner, 37 C.F.R. §1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference, which anticipates one group, would not render obvious the other.    
           The scope of the elected subject matter that will be examined and searched is as follows:


Claim Objections
6.          Claim 45 objected to because of the following informalities: wt% reference is missing (please See claim 46 wt% where reference is cited as “% wt/wt solids”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.        Claims 25-27, 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (US 7135231) as evidenced from DOW epoxy resin product data sheet, downloaded on 06/11/21.
           Regarding claims 25-27, Sinclair discloses a coated particle comprises a particle such as sand and a coating comprising at least one novolac phenol-formaldehyde resin and epoxy emulsion resin, e.g. DER 331, wherein the epoxy emulsion layer is the outer layer (column 10, lines 30-31, column 17, lines 56-, column 18, lines 19, example 3; as evidenced from DOW epoxy resin product data sheet, downloaded on 06/11/21, DER 331 is epoxy emulsion), meeting the requirement of claims 25-27. 
Regarding claim 45, Sinclair discloses novolac phenol-formaldehyde resin is in an amount of 3.5 wt% based on the total substrate weight (example 3) fall into instant claim range of from about 0.5 to about 6.0 wt%.

Claim Rejections - 35 USC § 103
9.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.       Claims 39, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair as applied to claim 25 above. 
            Sinclair includes the features of claim 25 above. 
            Regarding claim 46, Sinclair discloses a coated proppant particle comprising a particle such as sand, and a novolac phenol-formaldehyde coating on it followed by at least four coating combination of either phenolic, e.g. novolac/resol or DER 331 epoxy 
        Regarding the second epoxy layer encapsulate the second phenol-aldehyde payer, Sinclair teaches “the final coats can be incrementally added in a manner as with above described coating, these coatings allowing for specific purposes such as variations in wettability and trioelectric charge of the final coated particle, wherein the above described coatings are novolac/resol or DER 331 epoxy emulsion resin (column 17, lines 56-, column 18, lines 19, example 3). It would have been obvious to a person of ordinary skill in the art to recognize the coating combination novolac/resol or DER 331 epoxy emulsion resin of the inventions, as well as the purpose of the coating, during routine experimentation to improve the performance and the utility of the invention to get the second epoxy emulsion layer encapsulate the second phenol-formaldehye layer resin to encapsulate a portion of entire coated particle for the purpose of creating an inertness to the fracturing fluid or for the specific purposes such as variations in wettability and triboelectric charge of the final coated particle in the wellbore fracturing operation.
            Regarding claim 46, Sinclair discloses epoxy emulsion resin, e.g. DER 331 is in an amount of 0.25 wt% based on the total substrate weight (example 3) overlap at

            The examiner takes note of the fact that the prior art range of epoxy emulsion resin, e.g. DER 331 is in an amount of 0.25 wt% overlaps the claimed range of about 0.25 to about 2.0 wt% at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Conclusion
12.        Reference Brannon (US 2008/0087429) and McCrary (US 2010/0065271) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768